DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 06/11/2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadin (US 20170160440) hereto after referred to as D1.
With regard to claim 1, D1 teaches a system, in at least figure 1; comprising: a chassis; an optical lens included in the chassis (25), wherein: (a) the optical lens (22 and 24) is configured to couple to an electric source (28), and (b) the optical lens has a refractive index ([0004]) configured to change in response to the electric source (28) changing an electrical property of energy supplied to the optical lens (22 and 24); at least one non-transitory machine-readable medium ([0048]) having stored thereon data which, when used by at least one machine, causes the at least one machine to perform operations comprising: adjusting the refractive index across a plurality of refractive index values ([0056]; manual, standby, driving, reading, normal); in response to adjusting the refractive index across a plurality of refractive index values, receiving: (a) a first communication regarding a lower end region of an accommodation range of a user ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually."), and (b) a second communication regarding an upper end region of the accommodation range of the user ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually."); in response to receiving the first and second communications, determining the accommodation range for the user; and conducting vision training of the user by adjusting the refractive index across at least two refractive index values that are inside the accommodation range (fig. 1 and [0048-0049]; speaks to sensors (38) and cameras (36) in the frame, which send a trigger signal to the control circuit (26) that then controls the lenses and modifies their properties).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 1, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); the operations comprising: adjusting the refractive index from a first measurement refractive index to a second measurement refractive index; in response to adjusting to the second measurement refractive index, receiving a third communication regarding a first eye accommodation of the user; determining a first amount of time between adjusting the first measurement refractive index to the second measurement refractive index and receiving the third communication regarding a first eye accommodation of the user.

	With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 2, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); the operations comprising: adjusting the refractive index from a third measurement refractive index to a fourth measurement refractive index; in response to adjusting to the fourth measurement refractive index, receiving a fourth communication regarding a second eye accommodation of the user; determining a second amount of time between adjusting the third measurement refractive index to the fourth measurement refractive index and receiving the fourth communication regarding a second eye accommodation of the user.

	With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 3, wherein D1 further teaches a system, in at least figure 1 and [0068]; wherein the first amount of time is less than the second amount of time.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 4, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]);  wherein conducting vision training of the user by adjusting the refractive index includes: maintaining the refractive index based on the first amount of time for a first duration of time before changing the refractive index; and maintaining the refractive index based on the second amount of time for a second duration of time before changing the refractive index; wherein the first duration of time is shorter than the second duration of time.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 5, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: the second measurement refractive index is a first distance to a midpoint of the accommodation range; the fourth measurement refractive index is a second distance to the midpoint of the accommodation range; the first distance is less than the second distance.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 4, wherein D1 further teaches a system, in at least figure 1 and [0068]; wherein conducting vision training of the user by adjusting the refractive index includes: transitioning the refractive index between two refractive index values at a first speed; transitioning the refractive index between an additional two refractive index values at a second speed; wherein the first speed is greater than the second speed.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 7, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: one of the two refractive index values is a first distance to a midpoint of the accommodation range; one of the additional two refractive index values is a second distance to the midpoint of the accommodation range; the first distance is less than the second distance.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 7, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: transitioning the refractive index between two refractive index values at a first speed includes traversing a first distance between the two refractive index values; transitioning the refractive index between an additional two refractive index values at a second speed includes traversing a second distance between the additional two refractive index values.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 9, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein the first distance is greater than the second distance.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 7, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: transitioning the refractive index between two refractive index values at a first speed includes traversing a first distance between the two refractive index values over a first duration of time; transitioning the refractive index between an additional two refractive index values at a second speed includes traversing a second distance between the additional two refractive index values over a second duration of time; the first duration of time is less than the second duration of time.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 4, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein conducting vision training of the user by adjusting the refractive index includes: transitioning the refractive index between two immediately adjacent refractive index values; transitioning the refractive index between an additional two immediately adjacent refractive index values; the two immediately adjacent refractive values are separated from each other by a first distance; the additional two immediately adjacent refractive values are separated from each other by a second distance; the first distance is shorter than the second distance.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 12, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: one of the two refractive index values is a third distance to a midpoint of the accommodation range; one of the additional two refractive index values is a fourth distance to the midpoint of the accommodation range; the third distance is larger than the fourth distance.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 1, wherein D1 further teaches a system, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein conducting vision training of the user by adjusting the refractive index includes adjusting the refractive index across at least two refractive index values that are outside the accommodation range.

With regard to claim 15, D1 teaches at least one non-transitory machine-readable medium having stored thereon data which, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); when used by at least one machine, causes the at least one machine to perform operations comprising: adjusting a refractive index across a plurality of refractive index values, wherein: (a) the refractive index corresponds to an optical lens (22 and 24), and (b) the refractive index is configured to change in response to a change in an electrical property of energy supplied by an electric source (28) coupled to the optical lens (22 and 24); in response to adjusting the refractive index across a plurality of refractive index values, receiving: (a) a first communication regarding a lower end region of an accommodation range of a user ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually."), and (b) a second communication regarding an upper end region of the accommodation range of the user ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually."); in response to receiving the first and second communications, determining the accommodation range for the user; conducting vision training of the user by adjusting the refractive index across at least two refractive index values that are inside the accommodation range (fig. 1 and [0048-0049]; speaks to sensors (38) and cameras (36) in the frame, which send a trigger signal to the control circuit (26) that then controls the lenses and modifies their properties).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 15, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); the operations comprising: adjusting the refractive index from a first measurement refractive index to a second measurement refractive index; in response to adjusting to the second measurement refractive index, receiving a third communication regarding a first eye accommodation of the user; determining a first amount of time between adjusting the first measurement refractive index to the second measurement refractive index and receiving the third communication regarding a first eye accommodation of the user; adjusting the refractive index from a third measurement refractive index to a fourth measurement refractive index; in response to adjusting to the fourth measurement index, receiving a fourth communication regarding a second eye accommodation of the user; determining a second amount of time between adjusting the third measurement refractive index to the fourth measurement refractive index and receiving the fourth communication regarding a second eye accommodation of the user; wherein the first amount of time is less than the second amount of time.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 16, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein conducting vision training of the user by adjusting the refractive index includes: maintaining the refractive index based on the first amount of time for a first duration of time before changing the refractive index; and maintaining the refractive index based on the second amount of time for a second duration of time before changing the refractive index; wherein the first duration of time is shorter than the second duration of time.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 17, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein: the second measurement refractive index is a first distance to a midpoint of the accommodation range; the fourth measurement refractive index is a second distance to the midpoint of the accommodation range; the first distance is less than the second distance.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 16, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein conducting vision training of the user by adjusting the refractive index includes: transitioning the refractive index between two refractive index values at a first speed; transitioning the refractive index between an additional two refractive index values at a second speed; wherein the first speed is greater than the second speed.

With regard to claim 20, at least one non-transitory machine-readable medium having stored thereon data which, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); when used by at least one machine, causes the at least one machine to perform operations comprising: changing an electrical property of energy supplied to an optical lens; adjusting a refractive index of the lens across refractive index values in response to changing the electrical property; in response to adjusting the refractive index across refractive index values, receiving: (a) a first signal regarding a lower end region of an accommodation range of a user ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually."), and (b) a second signal regarding an upper end region of the accommodation range ([0043]; "a certain target power value that is chosen on the basis of the sensed distance. The bracketing need not be symmetrical, and one of the focal powers can actually be the target power itself. Such bracketing may be applied by the adaptive spectacles not only when the object distance is sensed automatically, but also to enhance the depth of field when the user sets the focal distance manually.") ; in response to receiving the first and second signals, determining the accommodation range (fig. 1 and [0048-0049]; speaks to sensors (38) and cameras (36) in the frame, which send a trigger signal to the control circuit (26) that then controls the lenses and modifies their properties); conducting vision training by adjusting the refractive index across at least two refractive index values that are inside the accommodation range.

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 20, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); the operations comprising: adjusting the refractive index from a first measurement refractive index to a second measurement refractive index; in response to adjusting to the second measurement refractive index, receiving a third signal regarding eye accommodation; determining a first amount of time between adjusting the first measurement refractive index to the second measurement refractive index and receiving the third signal; adjusting the refractive index from a third measurement refractive index to a fourth measurement refractive index; in response to adjusting to the fourth measurement index, receiving a fourth signal regarding eye accommodation; determining a second amount of time between adjusting the third measurement refractive index to the fourth measurement refractive index and receiving the fourth signal; wherein the first amount of time is less than the second amount of time.

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as they have been outlined above with respect to claim 21, wherein D1 further teaches a non-transitory machine-readable medium, in at least (figure 1 and [0043], [0048], [0049], [0056] and [0068]); wherein conducting vision training of the user by adjusting the refractive index includes: maintaining the refractive index based on the first amount of time for a first duration of time before changing the refractive index; and maintaining the refractive index based on the second amount of time for a second duration of time before changing the refractive index; wherein the first duration of time is shorter than the second duration of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872